      Case 2:19-cv-01899-ER Document 38 Filed 03/19/20 Page 1 of 11



               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RYAN B. BERNSTEIN and CHRISTIE
P. BERNSTEIN, Husband and Wife         :
                                       :     CIVIL ACTION
          Plaintiffs,                  :     NO. 19-1899
                                       :
     v.                                :
                                       :
GEICO CASUALTY COMPANY,                :
a/t/a/d/b/a “GEICO”                    :
                                       :
          Defendant.                   :


                          M E M O R A N D U M



EDUARDO C. ROBRENO, J.                                   March 19, 2020

          Presently before the Court is the motion for partial

summary judgment on Count II of Plaintiffs’ Complaint filed by

Defendant, Geico Casualty Company (“Geico”). Plaintiffs, Ryan B.

and Christie P. Bernstein, allege that Geico, in bad faith,

delayed investigation and settlement payment for underinsured

motorist (“UIM”) benefits following an automobile accident. For

the reasons set forth below, the Court will grant Geico’s

motion.


I.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY

          On December 4, 2015, Ryan Bernstein was injured when

his automobile was rear-ended by a drunk driver. Mr. Bernstein

collected the full limits of the tortfeasors’ bodily injury

policy through Geico and, on October 4, 2017, through counsel,
       Case 2:19-cv-01899-ER Document 38 Filed 03/19/20 Page 2 of 11



filed an additional claim for UIM benefits under the

tortfeasors’ Geico policy.

           The following timeline of events presents factual

allegations in the light most favorable to Plaintiffs:

  •   In November 2014, Ryan Bernstein was injured in an
      unrelated automobile accident. As of December 2, 2015, he
      still received medical treatment for these injuries; on
      this date, his physician, Dr. Nemirovsky, stated, “within a
      reasonable degree of medical certainty[,] that [these
      injuries] will require additional treatment with even
      neurosurgical intervention in the future.” Ex. M at 3, ECF
      No. 28-1. Dr. Nemirovsky also stated: “the patient has
      developed a permanent impairment of his cervical spine,”
      and “the patient continues to suffer from posttraumatic
      exacerbation of degenerative disc disease of the lumbar
      spine.” Id.

  •   On December 4, 2015, Ryan Bernstein was injured by the
      automobile accident at issue. Plaintiffs possessed
      automobile insurance through Geico. ECF No. 22 at ¶ 19.

  •   On December 14, 2015, Ryan Bernstein notified Geico: “[i]f
      it turns out that the tortfeasor(s) is (are) uninsured or
      underinsured, please take this as notice of our intention
      to pursue a claim under the applicable portions of the
      policy.” Ex. C, ECF No. 28-1. No further communications
      between Plaintiffs and Defendant regarding the UIM claim
      occurred between this correspondence and October 2017. ECF
      No. 22 at ¶¶ 34–36.

  •   On October 4, 2017, Plaintiffs, through counsel, requested
      Geico open a UIM file for Plaintiffs’ claim. Ex. D, ECF No.
      28-1.

  •   On October 11, 2017, Geico’s UIM claims adjuster, Elizabeth
      Bailey, wrote Plaintiffs’ Counsel acknowledging Plaintiffs’
      UIM claim and requesting documentation. Ex. E, ECF No. 28-
      1. On October 13, 2017, Ms. Bailey again wrote Plaintiffs’
      Counsel consenting to settlement and waiving Geico’s
      subrogation rights. Ex. F, ECF No. 28-1.

  •   On October 24, 2017, Plaintiffs sent Defendant a UIM demand
      letter, “outlining Plaintiffs claims in great detail, and

                                    2
     Case 2:19-cv-01899-ER Document 38 Filed 03/19/20 Page 3 of 11



    provid[ing] support documentation.” ECF No. 22 at ¶ 39.
    This letter included fourteen separate medical treatment
    records and described various medical treatment and advice
    Ryan Bernstein received from various medical professionals
    through mid-June, 2017. ECF No. 22 at ¶¶ 39–69. This letter
    “advised GEICO that Plaintiffs ‘looked forward to
    discussing the claim . . . at [Geico’s] first
    opportunity.’” ECF No. 22 at ¶ 74.

•   On November 13, 2017, Ms. Bailey acknowledged receipt of
    Plaintiffs’ demand letter and stated, “[o]nce we have
    completed our evaluation, we will contact you to discuss
    resolving your client’s claim.” Ex. H, ECF No. 28-1. On
    November 22, 2017, Ms. Bailey again acknowledged
    Plaintiffs’ October 24 correspondence and stated, “[o]nce
    he has concluded treatment please forward me a complete
    demand so that I may review it for settlement.” Ex. J, ECF
    No. 28-1.

•   On December 20, 2017, Ms. Bailey “confirmed in a telephone
    call that GEICO has a $600k stacked Full Tort UIM Policy
    for this loss but made no offers of settlement” and
    “advised that she did not yet review the submitted
    documents or the merits of Plaintiffs’ UIM claims,”
    “promis[ing] to review the Plaintiffs’ claims.” ECF No. 22
    at ¶¶ 76–77.

•   Defendant Geico “unsuccessfully attempted to obtain
    information from plaintiffs’ counsel” “[o]n three separate
    occasions between December 20, 2017 and March 29, 2018.”
    ECF No. 35 at 19.

•   On March 29, 2018, Plaintiff provided six supplemental
    medical records and advised Defendant of two additional
    records Plaintiffs’ Counsel had requested. ECF No. 22 at ¶¶
    79–81.

•   On April 16, 2018, Ms. Bailey contacted Plaintiffs’ Counsel
    via phone and left a message requesting a return call. Ex.
    K, ECF. No. 28-1. Ms. Bailey requested the same via letter
    on April 17, 2018. Id.

•   On May 22, 2018, Plaintiffs’ Counsel spoke with Ms. Bailey
    via phone. ECF No. 22 at ¶ 85. In a May 22, 2018 letter
    from Plaintiffs’ Counsel to Ms. Bailey summarizing this
    conversation, Plaintiffs’ Counsel recapped that Ms. Bailey
    had “told [Plaintiffs’ Counsel] that [Ms. Bailey] had

                                  3
     Case 2:19-cv-01899-ER Document 38 Filed 03/19/20 Page 4 of 11



    reviewed the file but that [Ms. Bailey] [was] waiting to
    make sure that [she] had ‘everything.’” Id. at ¶ 87.
    Plaintiffs’ Counsel stated in this letter, “waiting for
    ‘everything’ is a false premise because by definition with
    ongoing treatment there will always be additional
    information to obtain.” Id. at ¶ 88. In this letter,
    Plaintiffs’ counsel demanded policy limits, and,
    acknowledging Ms. Bailey’s “instinct that this policy calls
    for Arbitration,” demanded arbitration and appointed
    Plaintiffs’ Arbitrator.” Id. at ¶¶ 89–90.

•   Defendant did not contact Plaintiffs again until July 25,
    2018, to notify Plaintiffs their file had been reassigned
    to a new claims adjuster, Connie Williams. Id. at ¶ 95.

•   Ms. Williams attempted to reach Plaintiffs’ Counsel via
    phone six times between July 25, 2018 and October 5, 2018
    (on July 25, August 14, August 27, August 31, September 7,
    and October 5), but was unable to reach Plaintiffs’ Counsel
    on any date. Ex. L, ECF No. 28-1. Plaintiffs acknowledge
    “Defendant’s adjuster Connie Williams called Plaintiffs’
    counsel on August 14, August 27, August 31, September 7th,
    and October 5, 2018,” but does not note whether these calls
    were answered or returned, only that “no offers were made
    on the Plaintiffs’ UIM claim during this interval.” ECF No.
    22 at ¶ 97.

•   On October 12, 2018, Ms. Williams wrote Plaintiffs’ counsel
    noting her “causality concerns given [Ryan Bernstein]’s
    prior history,” particularly referencing his medical
    records before his December 2015 accident. Ex. L, ECF No.
    28-1. It is unclear when Ms. Williams was first alerted to
    Plaintiff’s 2014 accident; this constitutes the first
    reference to the accident in any exhibit documents. Ms.
    Williams noted in her October 12, 2018 letter her concerns
    stemmed from “MRI films show[ing] degenerative changes,”
    but did not state which films she referenced. Id. Ms.
    Williams further stated in this letter, “[a]s late as
    November 2015 your client rated his pain 5-6 out of 10 in
    his c-spine,” but did not state which report said this. Id.

•   In her October 12, 2018 letter, Ms. Williams requested
    Plaintiffs’ Counsel contact her for further discussion. Id.

•   On December 11, 2018, Plaintiffs’ Counsel submitted three
    additional medical records of Plaintiff’s continual medical
    treatment. ECF No. 22 at ¶ 99.

                                  4
       Case 2:19-cv-01899-ER Document 38 Filed 03/19/20 Page 5 of 11




  •   On January 16, 2019, Defendant made a $45,000 settlement
      offer, and requested additional records related to the
      “prior loss of 11/21/14 with back, neck, [and] shoulder
      [injuries] . . . .” Ex. N, ECF No. 28-1. See also ECF No.
      22 at ¶¶ 100–101. Plaintiffs’ Counsel replied, “[o]ur
      demand is policy limits.” Ex. N, ECF No. 28-1.

  •   On January 31, 2019, Plaintiffs’ Counsel submitted four
      additional medical test results. ECF No. 22 at ¶ 103.
      Plaintiffs’ Counsel also submitted eight medical records
      relating specifically to Plaintiff’s 2014 accident. Id.

  •   On February 14, 2019, Plaintiffs’ Counsel sent two
      additional medical records. Id. at ¶ 105.

  •   “Rather than respond to the Plaintiffs directly, on or
      about March 1, 2019, Defendant hired counsel . . . .” Id.
      at ¶ 108. And “[o]n or about April 3, 2019, Plaintiffs
      filed suit against Defendant. Id. at ¶ 111.

        In their amended complaint, Plaintiffs allege three

counts:(1) Underinsured Motorist Benefits; (2) Statutory Bad

Faith under 42 Pa. C.S. § 8371; and (3) loss of consortium.

Defendant Geico seeks summary judgment on Count II, statutory

bad faith. Defendants argue the delay in its settlement offer is

attributable to Plaintiffs’ delay in producing documentation

relating to the November 2014 accident.


II. LEGAL STANDARD

           Summary judgment shall be granted “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). A material fact is one that may impact the overall

outcome of the case, and an issue of material fact is genuine

                                    5
        Case 2:19-cv-01899-ER Document 38 Filed 03/19/20 Page 6 of 11



“if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). In deciding whether a genuine

issue of material fact exists, a court must consider all

evidence in the light most favorable to the party opposing

summary judgment. Matsushita Electric Industrial Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986) (quoting United States v.

Diebold, Inc., 369 U.S. 654, 655 (1962)).

            The party moving for summary judgment may meet its

burden of proof by showing “an absence of evidence to support

the nonmoving party’s case.” Celotex Corp. v. Catrett, 477 U.S.

317, 325 (1986). Summary judgment is mandated “against a party

who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case.” Id. at

322.


III. DISCUSSION

       A. Bad Faith

            42 Pa.C.S. § 8371 grants to insureds a statutory

remedy when insurance companies act in bad faith, but does not

define bad faith.1 The Pennsylvania Superior Court offered



1         42 Pa. C.S. § 8371 states: “In an action arising under
an insurance policy, if the court finds that the insurer has
acted in bad faith toward the insured, the court may take all of
the following actions: (1) Award interest on the amount of the
claim from the date the claim was made by the insured in an
                                     6
      Case 2:19-cv-01899-ER Document 38 Filed 03/19/20 Page 7 of 11



guidance in Terletsky v. Prudential Property and Casualty

Insurance Co., setting a two-prong test: to prevail on a bad

faith claim, a plaintiff must show an insurance company “lacked

a reasonable basis for partially denying payment” of a requested

award and “recklessly disregarded a lack of reasonable basis in

denying the payment.” 649 A.2d 680, 689–690 (Pa. Super. Ct.

1994). Other Pennsylvania courts have adopted Black’s Law

Dictionary’s definition of bad faith: “any frivolous or

unfounded refusal to pay proceeds of a policy.” See, e.g.,

Rottmund v. Continental Assurance Co., 813 F. Supp. 1104, 1108

(E.D. Pa. 1992) (quoting Bad Faith, Black’s Law Dictionary (6th

ed. 1990)). See also Zappile v. Amex Assurance Co., 928 A.2d

251, 254 (Pa. Super. Ct. 2007) (“[B]ad faith imports a dishonest

purpose and means a breach of a known duty . . . , through some

motive of self-interest or ill will.”).

          If any reasonable basis underlies an insurer’s

actions, a bad faith claim is defeated, even if a court finds

those actions questionable. J.C. Penney Life Ins. Co. v. Pilosi,

393 F.3d 356, 367 (3d Cir. 2004) (“A reasonable basis is all

that is required to defeat a claim of bad faith.”); Post v. St.




amount equal to the prime rate of interest plus 3%. (2) Award
punitive damages against the insurer. (3) Assess court costs and
attorney fees against the insurer.”




                                   7
      Case 2:19-cv-01899-ER Document 38 Filed 03/19/20 Page 8 of 11



Paul Travelers Ins. Co., 691 F.3d 500, 522–23 (3d Cir. 2012).

See also Zappile, 928 A.2d at 254 (“Bad faith may be found where

there is clear and convincing proof that the insurer’s actions

lacked any reasonable basis . . . .”). Reasonableness may be

shown through a defendant’s consultation with counsel.

Terletsky, 649 A.2d at 690 (“Prudential’s actions were

reasonably based because Prudential obtained advice of outside

counsel with regard to the Terletskys’ claims.”).

          Further, “an aggressive defense of the insurer’s

interest is not bad faith.” Jung v. Nationwide Mutual Fire Ins.

Co., 949 F. Supp. 353, 360 (E.D. Pa. 1997). An insurer who

investigates legitimate questions of insurance coverage is not

acting in bad faith, and no insurer is required “to submerge its

own interest in order that the insured’s interests may be made

paramount.” Hyde Athletic Indus., Inc. v. Continental Cas. Co.,

969 F. Supp. 289, 307 (E.D. Pa. 1997) (quoting Cowden v. Aetna

Cas. and Surety Co., 134 A.2d 223, 228 (Pa. 1957)).

          Negligence or poor judgment is insufficient to show

bad faith, but reckless disregard may suffice. 3039 B St.

Assocs., Inc. v. Lexington Ins. Co., 740 F. Supp. 2d 671, 677

(E.D. Pa. 2010). While “a bad faith insurance practice can

include an unreasonable delay in payment,” Ania v. Allstate Ins.

Co., 161 F. Supp. 2d 424, 430 (E.D. Pa. 2001), “a long period of

time between demand and settlement does not, on its own,


                                   8
      Case 2:19-cv-01899-ER Document 38 Filed 03/19/20 Page 9 of 11



necessarily constitute bad faith.” Williams v. Hartford Cas.

Ins. Co., 83 F. Supp. 2d 567, 572 (E.D. Pa. 2000) (finding no

bad faith when an insurer delayed its investigation of insured’s

claim for fifteen months). If an insurer’s delay “is

attributable to the need to investigate further . . . no bad

faith has occurred.” Id. (quoting Kosierowski v. Allstate Ins.

Co., 51 F. Supp. 2d 583, 589 (E.D. Pa. 1999)).

          Defendant is entitled to summary judgment on this

issue because, even viewing all facts in the light most

favorable to Plaintiffs, there remains no genuine dispute as to

any material fact whether Defendant acted in bad faith.

Plaintiffs’ principal argument–that the fifteen months Defendant

took to make an offer of settlement shows it acted in bad faith–

is not a per se violation of § 8371, and courts have found no

bad faith in cases where insurers took the same length of time

to evaluate a claim. See Williams, 83 F. Supp. 2d at 572. See

also Segall v. Liberty Mutual Ins. Co., No. 99-6400, 2000 WL

1694026, at *2 (E.D. Pa. Nov. 9, 2000) (“The Third Circuit . . .

f[ound] that a period of approximately thirteen months between

the initiation of a UIM claim and its settlement did not

constitute bad faith absent aggravating factors.”) (citing

Quaciari v. Allstate Ins. Co., 998 F. Supp. 578, 583 (E.D. Pa.

1998), aff’d without opinion, 172 F.3d 860 (3d Cir. 1998))).




                                   9
      Case 2:19-cv-01899-ER Document 38 Filed 03/19/20 Page 10 of 11



          Here, the length of time attributable to Geico’s own

delay is approximately nine months.2 At issue was the extent to

which the injuries alleged for the December 4, 2015 accident

were attributable to the earlier accident in 2014. During the

investigation, Defendant repeatedly asked Plaintiffs for

additional medical documentation, repeatedly communicated with

Plaintiffs’ Counsel, and provided updates on the progress of the

investigation. In the light most favorable to Plaintiffs, no

reasonable jury could find by clear and convincing evidence that

Defendant lacked any reasonable basis in its investigation.3


2         Approximately 8 months and 24 days of the
approximately 1 year and 6 months that passed between
Plaintiff’s initial petition to Geico to open a UIM file under
Plaintiffs’ policy on October 4, 2017, and April 3, 2019, the
date on which Geico filed suit, is attributable to delay by
Plaintiffs’ Counsel. 94 days passed between December 20, 2017
and March 29, 2018, during which Geico attempted three times,
unsuccessfully, to reach Plaintiffs’ Counsel; 35 days passed
between April 17, 2018 and March 22, 2018, during which Geico
asked Plaintiffs’ Counsel to call them and before Plaintiffs’
Counsel made this call; and 139 days passed between July 25,
2018 and December 11, 2018, during which Geico attempted to
reach Plaintiffs’ Counsel six times via phone and sent a letter
on October 12 requesting additional medical documentation,
before Plaintiffs’ Counsel sent these documents.
3         While recognizing that they do not provide private
causes of action, Plaintiff also cites to the Pennsylvania
Unfair Insurance Practices Act, 40 Pa. C.S. § 1171, and the
Pennsylvania Unfair Claims Settlement Practices regulations, 31
Pa. Code § 146, which each require prompt and reasonable
responses from insurers in response to a claim, as further
evidence of Defendant’s bad faith conduct.

          However, “a violation of the UIPA or UCSP is not a per
se violation of the bad faith standard.” Dinner v. United
Services Automobile Ass’n Cas. Ins. Co., 29 Fed. Appx. 823, 827
                                   10
      Case 2:19-cv-01899-ER Document 38 Filed 03/19/20 Page 11 of 11




IV. CONCLUSION

    For the reasons set forth above, the Court will grant

Geico’s motion for partial summary judgment and dismiss Count II

of the Complaint alleging bad faith.

    An appropriate order follows.




(3d Cir. 2002). Further, both statutes apply to behavior
performed with such recurrence as to signify a general business
practice. See 31 Pa. Code § 146.1; 40 Pa. C.S. § 1171.5(a)(10).
Because Plaintiffs only identify an isolated instance of
Defendant’s alleged bad faith conduct in their argument that
Defendant violated both statutes, neither is persuasive in
showing Defendant lacked any reasonable basis in delaying
Plaintiffs’ claim.




                                   11
